Exhibit 10.35

SECURITIES PURCHASE AGREEMENT dated as of July 14, 2006 (the “Agreement”),
between HEXION LLC, a Delaware limited liability company (the “Buyer”), and
LAYLE K. SMITH, an individual with his principal place of residence at 7171
Buffalo Speedway, Apt. 1125, Houston, TX 77025 (the “Seller”).

WHEREAS, the Seller currently holds vested options (the “Options”) to acquire
109,434 equity units of the Buyer, and the Seller and the Buyer desire that such
Options shall be repurchased and terminated upon the terms and conditions
specified herein.

WHEREAS, the Seller currently holds 79,300 equity units of the Buyer (“Units”),
and the Seller desires to sell, transfer, convey and assign to the Buyer, and
the Buyer desires to purchase, upon the terms and conditions specified herein,
67,417 of the Seller’s Units (the “Sale Units”, and together with the Options,
the “Sale Securities”).

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

Section 1. Repurchase and Termination of Options; Sale and Purchase of Sale
Units.

1.1 The Seller currently holds the Options. All of the Options are hereby
terminated. Except as provided in the next sentence, the Seller shall have no
further right with respect to the Options (including any right under or pursuant
to any written agreement evidencing one or more of such Options or with respect
to the termination of such Options). In consideration of such termination, the
Buyer shall, on the terms and subject to the conditions of this Agreement, at
the Closing pay to the Seller $1,092,106.56 (the “Option Consideration”),
subject to required tax withholding (such tax withholding amount estimated to be
approximately $374,301.94).

1.2 At the Closing, on the terms and subject to the conditions of this
Agreement, the Seller shall sell, transfer, convey, assign and deliver to the
Buyer the Sale Units free and clear of all liens (statutory or otherwise),
pledges, mortgages, deeds of trust, security interests, charges, options, rights
of first refusal, transfer restrictions or encumbrances (collectively, “Liens”),
and the Buyer shall purchase and acquire such Sale Units from the Seller. As
consideration for such Sale Units, the Buyer shall pay at the Closing to the
Seller $1,181,148.51 (the “Purchase Price”, and together with the Option
Consideration, the “Consideration”). The Seller shall ensure that the Sale Units
are comprised of those of his Units that have the highest tax basis.

Section 2. Manner of Payment; Conditions to Closing; Closing.

2.1 At the Closing, the Buyer shall pay or cause to be paid to the Seller the
Consideration (in the case of the Option Consideration, subject to required tax
withholding), by bank check or in immediately available United States funds to
an account designated by the Seller at, or prior to, the Closing, against
delivery of certificates representing the Sale Units, endorsed in blank or
accompanied by duly executed unit power(s) in favor of the Buyer with
appropriate transfer tax stamps, if any, affixed. Payment set forth in this
section is against delivery of certificates representing the Sale Units, which
delivery shall be completed no later than July 21, 2006. In the event that such
delivery does not occur, the Seller shall promptly reimburse the full amount to
the Buyer, and the transaction shall be rescinded.



--------------------------------------------------------------------------------

2.2 The obligations of the Seller to consummate the transactions contemplated by
this Agreement are subject to the prior satisfaction or waiver of the following
conditions:

a. All of the representations and warranties of the Buyer set forth in this
Agreement shall be true and correct in all respects.

b. The Buyer shall have performed all of its obligations required to be
performed at or prior to the Closing pursuant to this Agreement.

2.3 The obligations of the Buyer to consummate the transactions contemplated by
this Agreement are subject to the prior satisfaction or waiver of the following
conditions:

a. All of the representations and warranties of the Seller set forth in this
Agreement shall be true and correct in all respects.

b. The Seller shall have performed all of his obligations required to be
performed at or prior to the Closing pursuant to this Agreement.

c. The Seller shall have entered into a definitive separation agreement with
Hexion Specialty Chemicals, Inc, a New Jersey corporation (“INC”), on terms
acceptable to the Buyer, and shall be in compliance with all terms of the
separation agreement.

d. The transactions contemplated by this Agreement (including the repurchase and
termination of the Options, the purchase of the Sale Units and the payment of
the Consideration) shall be permitted under the financing documents to which the
Buyer and/or INC is a party.

2.4 The closing (“Closing”) of the transactions contemplated by this Agreement
shall take place at the offices of O’Melveny & Myers LLP, Times Square Tower, 7
Times Square, New York, New York 10036 on July 14, 2006 (or at such other place
and date as the parties may agree). The date on which the Closing occurs shall
be referred to as the “Closing Date.”

Section 3. Representations and Warranties.

3.1 As a material inducement to the Buyer to enter into and perform its
obligations under this Agreement, the Seller represents and warrants to the
Buyer, as of the date hereof and as of the Closing, as follows:

a. The Seller has the power and authority to enter into this Agreement, to
transfer the Sale Securities and to consummate the transactions contemplated
hereby.

 

2



--------------------------------------------------------------------------------

b. The Seller is the true and lawful owner of the Sale Securities and has lawful
authority to sell and transfer the same, and the Sale Securities are free and
clear of all Liens whatsoever.

c. This Agreement constitutes the valid and binding obligation of the Seller,
enforceable against the Seller in accordance with its terms.

d. The Seller is a sophisticated investor and has appropriate knowledge and
experience to evaluate and negotiate the transactions contemplated hereby.

e. The Seller has had the opportunity to consult with such advisors as he deems
adequate and appropriate to evaluate and negotiate the transactions contemplated
hereby.

f. The Seller has independently and without reliance upon the Buyer or its
affiliates and based on such information as the Seller and his advisors have
deemed adequate and appropriate made its own analysis and decision to enter into
this Agreement. The Seller has had the opportunity to review such information
with his advisors.

g. The Seller acknowledges and agrees that (i) the Buyer and its affiliates, and
other related parties, may now possess and may hereafter possess certain
non-public information (“Non-Public Information”) concerning the Buyer and INC
and their respective affiliates and/or the Sale Securities that may or may not
be independently known to the Seller; and (ii) the Seller has entered into this
Agreement and agrees to consummate the transactions contemplated hereby
notwithstanding that he is aware that Non-Public Information may exist and that
it may not have been disclosed by the Buyer to him, and confirms and
acknowledges that neither the existence of any Non-Public Information, nor the
substance of it, is material to him or to his determination to enter into this
Agreement and to consummate the transactions contemplated hereby.

h. The Seller acknowledges and agrees that the Buyer has not made and does not
make any representation or warranty, whether express or implied, of any kind or
character except as expressly set forth in this Agreement and the Buyer has no
obligations to the Seller, whether express or implied, including fiduciary
obligations, except as expressly set forth in this Agreement.

3.2 As a material inducement to the Seller to enter into and perform its
obligations under this Agreement, the Buyer represents and warrants to the
Seller, as of the date hereof and as of the Closing, as follows:

a. The Buyer has the limited liability company power and authority to enter into
this Agreement, to purchase and to terminate or to cause the termination of (as
the case may be) the Sale Securities and to consummate the transactions
contemplated hereby.

b. The execution, delivery and performance of this Agreement, the purchase and
termination (as the case may be) of the Sale Securities and the consummation of
the

 

3



--------------------------------------------------------------------------------

transactions contemplated hereby (except with respect to the Options that are
obligations of INC) have been approved by all necessary limited liability
company action on the part of the Buyer and, with respect to the Options that
are obligations of INC, all necessary corporate action on the part of INC, the
Buyer’s wholly-owned subsidiary.

c. This Agreement constitutes the valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms.

Section 4. Taxes.

Except for the Buyer’s right to withhold taxes with respect to the consideration
paid for the termination of the Options, the Seller solely shall be responsible
for any taxes due as a result of the transactions contemplated by this
Agreement. The Seller will defend and indemnify INC and the Buyer and each of
their respective affiliates from and against (i) any tax liability that any of
them may have as a result of the transactions contemplated by this Agreement
arising out of the Seller’s failure to pay any taxes due with respect to any
such transactions and (ii) any and all losses or liabilities, including defense
costs, arising out of the Seller’s failure to pay any taxes due with respect to
any such transactions.

Section 5. Remaining Units.

The Seller acknowledges and agrees that the Units that he owns following the
Closing will remain, in all respects, subject to the terms of all agreements he
has with INC and/or the Buyer or any of their respective affiliates, including
that certain amended and restated investor rights agreement dated as of May 31,
2005 by and among INC, the Buyer, the Seller and the other parties thereto.

Section 6. Release.

The Seller does from and after the Closing release forever and discharge each of
the Buyer and INC and each of their respective affiliates, directors, officers,
employees, agents, and advisors (“Buyer Affiliated Releasees”), of and from any
and all claims, demands, causes of action, damages and liabilities of any kind
or nature whatsoever that related to or arise out of any dealings, relationships
or transactions by and between the Seller, on one hand, and any Buyer Affiliated
Releasee, on the other hand, insofar as such relates to the Buyer, INC and/or
the Sale Securities or any of the transactions contemplated by this Agreement,
in law or in equity, which against any Buyer Affiliated Releasee Seller has ever
had, now has or which it hereafter can, shall or may have, whether or not known,
from the beginning of the world to the Closing Date.

Section 7. Advice of Counsel.

In entering this Agreement, the parties represent that they have relied upon the
advice of their attorneys, who are attorneys of their own choice, and that the
terms of this Agreement have been completely read and explained to them by their
attorneys, and that those terms are fully understood and voluntarily accepted by
them.

 

4



--------------------------------------------------------------------------------

Section 8. Governing Law.

THE DOMESTIC LAW, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, OF THE STATE
OF NEW YORK WILL GOVERN ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND
INTERPRETATION OF THIS AGREEMENT AND THE PERFORMANCE OF THE OBLIGATIONS IMPOSED
BY THIS AGREEMENT.

Section 9. Mutual Waiver of Jury Trial.

THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY DOCUMENTS RELATED HERETO.

Section 10. Miscellaneous.

10.1 All notices, requests, demands and other communications hereunder must be
in writing and shall be deemed to have been duly given if delivered by hand or
mailed within the continental United States by first class, certified mail,
return receipt requested, postage and registry fees prepaid, or by comparable
overnight delivery service to the applicable party and addressed as follows:

To the Buyer:

Hexion LLC

c/o Apollo Management V, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Fax: (212) 515-3263

Attention: Jordan Zaken

With a copy (which shall not constitute notice) to:

William B. Kuesel, Esq. and Taurie M. Zeitzer, Esq.

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, NY 10036

Fax: (212) 326-2061

To the Seller:

Layle K. (Kip) Smith

1894 Seacrest Drive

Lummi Island, WA 98262-8624

Fax:                     

 

5



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Chester T. Lackey

Belcher Swanson Law Firm, P.L.L.C.

900 DuPont Street

Bellingham, WA 98225

Fax: (360) 671-0753

Notice of any change of address shall be given as set forth above.

10.2 This Agreement (i) constitutes the entire agreement and supersedes all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof, and (ii) except as set forth in
Section 4 and Section 6 is not intended to confer upon any person other than the
parties hereto any rights or remedies hereunder, provided, however, that, as to
the repurchase and termination of Options that are obligations of INC, INC is a
third party beneficiary of Seller’s representations, covenants and agreements
set forth in this Agreement. This Agreement may be amended only by an instrument
in writing signed by the Seller and the Buyer.

10.3 It is the desire and intent of the parties that the provisions of this
Agreement be enforced to the fullest extent permissible under the law and public
policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of this Agreement would be held in
any jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

10.4 This Agreement may not be assigned by the Seller without the prior written
consent of the Buyer. Any attempted assignment without such consent shall be
void. The Buyer may, without the prior written consent of the Seller, assign any
or all of its rights and interests hereunder. This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, successors and permitted assigns, as
applicable.

10.5 The headings of the sections of this Agreement are inserted as a matter of
convenience and for reference only and in no way define, limit or describe the
scope of this Agreement or the meaning of any provision of this Agreement.

10.6 All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the basic terms and intent of this
Agreement and which are not inconsistent with its terms.

 

6



--------------------------------------------------------------------------------

10.7 Each party has cooperated in the drafting and preparation of this
Agreement. Hence, in any construction to be made of this Agreement, the same
shall not be construed against any party on the basis that the party was the
drafter.

10.8 If, and as often as, there are any changes in any Units or Options by way
of stock split, stock dividend, combination or reclassification, or through
merger, consolidation, reorganization or recapitalization, or by any other
means, appropriate adjustment shall be made in the provisions of this Agreement
(including appropriate adjustments to all per-Unit and per-Option amounts), as
may be determined by the Buyer in good faith, so that the rights, privileges,
duties and obligations hereunder shall continue with respect to the Options and
Sale Units as so changed.

10.9 This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Facsimile counterpart signatures to this Agreement shall be
acceptable and binding.

10.10 The words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.

10.11 Whenever the words “included,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

10.12 Terms defined in the singular shall have a comparable meaning when used in
the plural, and vice versa.

10.13 Whenever the context may require, any pronouns used herein shall indicate
the corresponding masculine, feminine or neuter forms, and the singular form of
nouns and pronouns shall include the plural and vice-versa.

* * * * *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed on its behalf as of the date first above written.

 

HEXION LLC

By:  

 

Name:   Title:  

LAYLE K. SMITH

By:  

 

  Layle K. Smith